Citation Nr: 1731245	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  10-36 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION


The Veteran served on active duty from January 1989 to February 1997. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2013, the Board issued a decision remanding this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  As the requested medical opinion was obtained, the Board finds the directives have been substantially complied with, and the matter again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Additionally, although the Veteran initially requested a Board hearing, as noted in the Board's January 2013 remand decision, this request has been considered effectively withdrawn.  


FINDING OF FACT

A right ankle disability was not manifest in service, arthritis of the right ankle was not manifest within one year of service, and there is no link between any right ankle disability and active service.


CONCLUSION OF LAW

A right ankle disability was not incurred in or aggravated by service and arthritis of the right ankle may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The RO sent the Veteran a notice letter in January 2008.  

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).

Service and VA treatment records, service personnel records, and lay statements have been obtained.  

The Appellant was provided a VA contract-examination in September 2008 with an addendum opinion obtained in February 2017.  

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v McDonald, 789 F.3d 1375 (Fed. Cir 2015).  

II.  Service Connection - Pertinent Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303 (b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309 (a)). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107 (b)).

38 U.S.C.A. § 1154 (b) has been interpreted to reduce the evidentiary burden for combat veterans with respect to evidence of in-service incurrence or aggravation of an injury or disease.  See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected.").  Inasmuch as the Veteran has not asserted that combat service caused the disability on appeal, 38 U.S.C.A. § 1154 (b) does not apply here.

III.  Service Connection - Analysis

The Veteran contends that he is entitled to service connection for a right ankle disorder.  While the Veteran is competent to report foot pain, as that is a lay-observable symptom, he is not competent to diagnose himself with a right ankle disability such as arthritis or attribute his ankle pain to specific pathology, as to do so requires medical expertise.  Further, here there are no Jandreau type exceptions.  Jandreau, 492 F.3d 1372.  He asserts that a current right ankle disability is related to injury in April 1990.  

Service treatment records show treatment on several occasions for right ankle injuries including twisting it while running and hurting it in a skateboard fall.  These were later diagnosed as ankle sprains.  These records do not; however, show chronic right ankle disability in service.  While an April 1990 X-ray of the right ankle included the diagnostic impression of questionable chip fracture of the lateral talus, a May 1994 X-ray of the right ankle was negative.  The Veteran's September 1995 "chapter" physical examination report reflected no ankle complaints or abnormalities, while listing many other complaints and findings.  

The post-medical evidence of record is completely devoid of any finding related to the right ankle following service with the exception of arthralgia right ankle noted since 2008.  The Veteran resides overseas, and through the U.S. embassy there, the RO arranged for him to have an orthopedic examination for his claimed right ankle disability.  In the September 2008 medical examination report authored by Dr. B, it was mentioned that the Veteran complained of stress pain in his right ankle since 1990, with supination/distortion trauma during physical training.  A physical examination was performed and range of motion studies showed that (right), active dorsal extension/plantar flexion, was 15-0-35 degrees; and passive, was 25-0-40 degrees.  There was end-range-of-motion pain in the fibular apex on dorsal extension.  A right ankle X-ray was normal.  The diagnosis was recurrent arthralgia on the right upper ankle after repeated supination trauma.  

Upon review of the above record, the Board in 2013 ordered an additional medical opinion to ascertain whether, based on review of the entire record, there was current right ankle disability that was as likely as not related to the noted incidents in service.  

A VA medical opinion was obtained in February 2017 from a medical examiner who reviewed the record.  The examiner opined that the Veteran has no diagnosable chronic right ankle condition and has no chronic right ankle condition that was caused by or aggravated by his time on active duty.  His detailed rationale was as follows:

I have reviewed the conflicting medical evidence and am providing the following opinion: I have reviewed all evidence presented to me including the examination performed by Dr. [B] September 2008. Dr. [B] is unavailable so this examiner will provide the responses to the requests made in the 2507. In review of the veteran's service treatment records he was seen in April 1998 [this should read 1990] with a right ankle sprain and treated symptomatically and returned to duty. X-rays at that time revealed a questionable chip fracture of the lateral talus but as noted that was questionable and not necessarily a true finding. The finding was again confirmed as not a true finding by the fact the veteran had another right ankle sprain in 1994 that was treated symptomatically and resolved without residual and x-rays at that time were negative. On the veteran's chapter physical performed in September 1995 the history reveals no disorders of the right ankle and the examiner found no chronic right ankle condition. In review of Dr. [B]'s examination in 2008 which was years after the veteran's time on active duty revealed the following in regards to the right ankle:

"The ankle joint on the right is outwardly non inflamed. No swelling pressure pain of moderate nature in the course of the ligamentum fibulocalcaneare. No talus displacement no syndesmosis pressure pain. Outer and inner ligaments stable with fixed endpoint, without profound laxity."
"Function
Dorsal extension/Plantar flexion
active passive 15-35 25-40
End range of motion pains in the region of the fibular apex on dorsal extension
Left Ankle
Dorsal Extension/Plantar Flexion
active passive 20-40 25-45
Without pain triggering Ligaments likewise stable "

The veteran reported to Dr. [B] symptoms of "stress pain "in the right ankle. However on clinical exam reported no evidence of inflammation or pain on evaluation of the joint as well as no ligamentous laxity. X-ray studies as well as sonographic studies of the right ankle were normal. The only clinical findings were some mild diminished range of motion noted in both ankles with some pains noted on dorsiflexion in the right ankle. The clinical findings of pain are subjective and the term arthralgia is a symptom but not a diagnosis. The fact that the opposite ankle joint also has some mild diminished range of motion is consistent with normal physiologic aging. There is no evidence clinically of a diagnosable chronic right ankle condition as well as no clinical evidence to support that the veteran had a chronic ankle condition that occurred while on active duty. Therefore, in my opinion the veteran has no diagnosable chronic right ankle condition and has no chronic right ankle condition that was caused by or aggravated by his time on active duty.

Thus, the medical opinion evidence is clear in that a right ankle disorder is not present.  The Board finds this 2017 opinion to be well-supported and thorough.  In order to warrant service connection, the threshold requirement is competent evidence of the existence of the claimed chronic disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); see also Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Although the Board recognizes the Veteran's sincere belief in his right ankle claim and description of his symptoms, the most competent medical evidence of record shows that the Veteran does not have a current right ankle disability due to identified disease or injury during any period of his appeal.  His assertions are outweighed by the 2017 VA opinion.  

As the preponderance of the evidence is against finding a current right ankle disability due to disease or injury, the Board concludes that the preponderance of the evidence is against granting entitlement to service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107 (b) (West 2014); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Service connection for a right ankle disorder is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


